DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 5 recites “an outer diameter of the connection portion” in line 3. Claim 1 recites the same limitation in lines 22-23. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 5 will be interpreted to be “the 
Claim 11 recites “an inner diameter of the internal space of the shaft”. First, there is insufficient antecedent basis for “the internal space of the shaft”. Additionally, claim 1 recites “an inner diameter of the shaft” in line 4, and it is unclear if these recitations are the same as, related to, or different from each other. For the purposes of examination, the recitation in claim 11 will be interpreted to be the 
Claim 32 recites “the passage in the wall of the tubular support portion”. There is insufficient antecedent basis for “the wall of the tubular support portion”. For the purposes of examination, the recitation will be interpreted to be “the passage in

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 10, 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,142,958 A (Hammarstrӧm) (previously cited) in view of US 2016/0262698 A1 (Mahlin) (previously cited) and US 2014/0180141 A1 (Millett) (previously cited). 
With regards to claim 7, Hammarstrӧm discloses a blood measurement device (Figs. 1, 1a and Col. 1, lines 8-11 disclose a sensor and guide wire assembly for intravascular pressure measurements) comprising: a tubular connection portion having a second lumen defined by a wall of the connection portion (Fig. 7 and Col. 6, lines 48-65 depict a tube segment 24 inside tube 2, wherein tube segment 24 and tube 2 define lumens. The Examiner notes that the combination of a tube segment 24 and tube 2 is being considered to be a connection portion that is connected to at least core wire 1 and coil 15), the wall having a passage occurring radially through the wall into the second lumen (Fig. 7 and Col. 6, lines 48-65 depict a longitudinal recess 26 in tube segment 24 for accommodation of the cables 14), the passage communicating the second lumen in a radial direction to an outside of the connection portion (Fig. 7 and Col. 6, lines 48-65 depict the longitudinal recess 26 provides the tube segment 24 with a c-shaped cross section, wherein the longitudinal recess 26 provides communication to an outside of the tube segment 26), the passage extending longitudinally along the connection portion (Fig. 7 depicts the longitudinal extension of the longitudinal recess 26); a tubular tip guide portion having flexibility coaxially connected to a distal end of the connection portion (Figs. 1 depicts distal end of tube 2 coaxially connected to sections A-C (i.e., a tubular tip guide portion);  Col. 4, lines 1-17 disclose that the components of the sections A-C are comprised of materials having flexibility); a core material having flexibility (Figs. 1 and 7 depict a core wire 1; Col. 2, lines 18-39 disclose the core wire having a plurality of sections of different flexibilities, thereby indicating that the core wire has flexibility), a first portion of the core material being situated within the second lumen (Fig. 7 depicts a portion of core wire 1 located within the lumen of the tube segment 24), a second portion of the core material extending into an internal space of the tip guide portion so as to have a distal end of the core material connected to the tip guide portion (Fig. 1 depicts core wire 1 extending from the tube 2 into internal spaces of coils 8, 15 and tip 7 of sections A-C; Fig. 1 and Col. 5, lines 19-30 disclose wire 1 being anchored in tip 7); a measurement element positioned in the tip guide portion and for measuring a physical quantity of blood (Fig. 1 depicts sensor element 12 in section B; Col. 1, lines 8-11 disclose the sensor being for intravascular pressure measurements); and a signal wire which extends from the measurement element along the second portion and first portion of the core material into and through the passage in the wall of the connection portion, and into the lumen of the connection portion (Figs. 1 and 7 depict cables 14 running along the core wire 1, through the passage, and into the tube 2); and wherein the connection portion has: a tubular body portion (Fig. 7 and Col. 6, lines 48-65 disclose a distal end of tube 2); and a tubular support portion which is positioned in a distal end in the body portion and into which the core material is fitted (Fig. 7 and Col. 6, lines 48-65 disclose a tube segment 24 fitted within the distal end of tube 2, where the tube segment 24 has a passage in the form of a longitudinal recess 26, and wherein the core wire 1 is fitted into the tube segment 24); and wherein the passage is a slit extending in an axial direction into the tubular support portion without extending into a wall of the tubular body portion (Fig. 7 depicts that the longitudinal recess 26 does not extend into the of the distal end of tube 2).

Hammarstrӧm is silent regarding a tubular shaft having flexibility and having a first lumen; a tubular connection portion positioned coaxially with a distal end of shaft, the connection portion having an inner diameter larger than an inner diameter of the shaft. 
In the same field of endeavor of sensor guide wire devices, Mahlin discloses a tubular shaft having flexibility and having a first lumen (Fig. 2 and ¶ [0024] disclose a flexible proximal tube portion 203 with a lumen); a tubular connection portion positioned coaxially with a distal end of shaft (Fig. 2 and ¶ [0020] disclose a jacket or sleeve 205 coaxially connected with a distal end of flexible proximal tube portion 203), the connection portion having an inner diameter larger than an inner diameter of the shaft (Fig. 2 and ¶ [0024] disclose proximal tube portion 203 having a smaller inner diameter because no core wire is present in the proximal flexible tube portion, thereby allowing for the walls tube made thicker without adversely limiting the space available for the sensitive electrical leads). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified a proximal portion of the tube 2 without a guide wire of Hammarstrӧm to incorporate a tubular portion with a smaller inner diameter as taught by Mahlin. The motivation would have been to provide the tube with thicker walls in order to better protect the internal electrical leads and/or to provide increased support in areas of the tube without a core wire. 
	The above combination is silent regarding whether the measurement element is positioned in the internal space of the tip guide portion. 
	In the same field of endeavor of sensor guide wire devices, Millett discloses a tubular tip guide portion having an internal space (Fig. 3 and ¶¶ [006]-[0064] disclose a tubular tip guide portion comprising a proximal coil 302, a distal coil 304, and a mounting structure 300 positioned within the distal coil 304; Fig. 3 and ¶ [0061] disclose a core that extends through mounting structure 300, thereby indicating that the core is located within internal spaces of the coils 302, 304 and the mounting structure 300), wherein a measurement element is positioned in the internal space of the tip guide portion (Fig. 3 and ¶ [0063] disclose a sensing component 306 located within the mounting structure 300). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the system of mounting the sensor 12 to the enlarged portion 10 of the core wire of Hammarstrӧm of the above combination with the system for mounting a sensor using the mounting structure 300 as taught by Millett. Because both systems are mechanisms for mounting a sensor to a distal tip guide portion, it would have been the simple substitution for one known equivalent element for another to obtain predictable results. Additionally or alternatively, the motivation would have been to improve the stiffness and size of the rigid housing containing the electronic components (¶ [0005] of Millett). 

With regards to claim 10, the above combination teaches or suggests that a proximal end of the support portion is positioned between a proximal end and the distal end of the body portion (see the above 103 analysis with regards to the modification of the tube 2 of Hammarstrӧm in view of Mahlin; Fig. 7 of Hammarstrӧm depicts the proximal end of the tube segment 24 terminating within a proximal end of the tube 2, prior to the to the termination of the proximal end of the core wire 1 in the tube 2. Fig. 2 and ¶ [0024] of Mahlin discloses proximal tube portion 203 being formed where the core wire is not present, thereby indicating that the proximal tube portion 203 is attached to the tube 205 after the proximal end of the core wire has terminated).

With regards to claim 30, the above combination teaches or suggests that an outer diameter of the connection portion is smaller than an outer diameter of a proximal end of the shaft (Fig. 7 of Hammarstrӧm depicts the outer diameter of the tube segment 24 being smaller than an outer diameter of the proximal end of the tube 2).  

With regards to claim 31, the above combination teaches or suggests that  
the connection portion abuts the distal end of the shaft (see the above 103 analysis with regards to the modification of the tube 2 of Hammarstrӧm in view of Mahlin; Fig. 2 of Mahlin depicts 205 abutting the distal end of 203); and wherein the tubular tip guide portion comprises a first coil body abutting the distal end of the connection portion (Fig. 7 of Hammarstrӧm depicts coil 15 abutting a distal end of tube 2), and a measurement element holding body abutting a distal end of the first coil body (see the above 103 analysis with regards to the modification of Hammarstrӧm in view of Millett; Fig. 1 of Hammarstrӧm depicts coil 15 abutting enlarged portion 10; Fig. 3 of Millett depicts mounting structure 300 abutting a distal end of proximal coil 302).  

	With regards to claim 32, the above combination teaches or suggests that the signal wire extends from the measurement element along the second portion and first portion of the core material, into and through the passage in tubular support portion, into the second lumen (Fig. 7 of Hammarstrӧm depicts the cables 14 extending along the core wire 1 through the longitudinal recess 26 and into the lumen of tube 2), and into the first lumen (see the above 103 analysis with regards to the modification of the tube 2 of Hammarstrӧm in view of Mahlin; Fig. 2 of Mahlin depicts the signal line 210 extending from 205 into 203).  

Allowable Subject Matter
Claims 1, 6, 12, 23, and 25-26 are allowed.
Claims 5 and 11 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter.
With regards to claim 1, the prior art does not teach or suggest “over an entire axial length of the connection portion, an outer diameter of the connection portion is smaller than a first portion of the shaft, the first portion of the shaft being next to the connection portion; and wherein the passage is a slit extending in an axial direction in the connection portion, the slit extending longitudinally along the connection portion for less than an entire length of the connection portion” along with the other features of claim 1. Claims 5-6, 11-12, 23, and 25-26 are allowable over the prior art by virtue of their dependence from claim 1. 
US 6,142,958 A (Hammarstrӧm) (previously cited) discloses a blood measurement device (Figs. 1, 1a and Col. 1, lines 8-11 disclose a sensor and guide wire assembly for intravascular pressure measurements) comprising: a tubular connection portion having a second lumen defined by a wall of the connection portion (Fig. 13 depicts tube 2 having a lumen, wherein tube 2 is a connection portion that is connected to at least core wire 1 and coil 15), the wall having a passage occurring radially through the wall into the second lumen (Fig. 13 depicts a portion of tube 2 having a passage for accommodating cable 14), the passage communicating the second lumen in a radial direction to an outside of the connection portion (Fig. 13 depicts a portion of tube 2 having the passage which extends in a radial direction to an outside of the tube 2), the passage extending longitudinally along the connection portion (Fig. 13 depicts a portion of tube 2 having the passage which extends longitudinally along the tube 2). However, Hammarstrӧm fails to teach that over an entire axial length of the connection portion, an outer diameter of the connection portion is smaller than a first portion of the shaft, the first portion of the shaft being next to the connection portion, and wherein the passage is a slit extending in an axial direction in the connection portion, the slit extending longitudinally along the connection portion for less than an entire length of the connection portion. 

US 2009/0192413 A1 (Sela) discloses a connection portion having a slit extending in an axial direction in the connection portion, the slit extending longitudinally along the connection portion for less than an entire length of the connection portion (Figs. 6A-6B and ¶ [0065] depict a slit 459 in tubular section 457), but discloses that the connection portion has an outer diameter that is substantially similar to the outer diameter of the guidewire (¶ [0063]). 

Response to Arguments
Claim Objection
	In view of the amendments filed 04/25/2022, the objection to the claims were withdrawn.

Section 112 Rejections
	There are new grounds of rejections under 35 U.S.C. § 112(b).

Art Rejections and the Cited Art
Applicant’s amendments and arguments 04/28/2022, with respect to the rejection of claim 1 under 35 U.S.C. §103 set forth in the Final Rejection mailed 02/01/2022 have been fully considered and are persuasive. The rejections of claims 1, 6, 12, 23, and 25-26 under 35 U.S.C. § 103 have been withdrawn. 
	
Applicant's amendments and arguments filed 04/28/2022 with respect to the rejection of claim 7 under 35 U.S.C. §103 set forth in the Final Rejection mailed 02/01/2022 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of a different interpretation of the previously applied reference of Hammarstrӧm. In particular, Hammarstrӧm discloses a connection portion which has: a tubular body portion (Fig. 7 and Col. 6, lines 48-65 disclose a distal end of tube 2); and a tubular support portion which is positioned in a distal end in the body portion and into which the core material is fitted (Fig. 7 and Col. 6, lines 48-65 disclose a tube segment 24 fitted within the distal end of tube 2, where the tube segment 24 has a passage in the form of a longitudinal recess 26, and wherein the core wire 1 is fitted into the tube segment 24); and wherein the passage is a slit extending in an axial direction into the tubular support portion without extending into a wall of the tubular body portion (Fig. 7 depicts that the longitudinal recess 26 does not extend into the wall of the distal end of tube 2). The Examiner notes that the Applicant’s arguments filed 04/28/2022 are directed towards the embodiment of Fig. 13 of Hammarstrӧm, and the arguments do not consider or specifically challenge the connection portion as depicted in the embodiment of Fig. 7 of Hammarstrӧm. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792